Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The applicant’s amendments/remarks dated 01/21/2022 have been received, entered, and fully considered. Claims 1,6, and 11 are amended. Claims 1-17 are currently under examination.

Claim Objections
Claim 5 is  objected to because of the following informalities:  the recitation “the first shield” in line 1 should be replaced with “the first shield panel” for consistency to a structure recited in the parent claim 1.  Appropriate correction is required.
Claim 10 is  objected to because of the following informalities:  the recitation “the shield” in line 1 should be replaced with “the shield panel” for consistency to a structure recited in the parent claim 6.  Appropriate correction is required.
Claim 17 is  objected to because of the following informalities:  the recitation “the first shield” in line 1 should be replaced with “the first shield panel” for consistency to a structure recited in the parent claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawai et al. (US 20007/0023571).
Regarding Claim 1, broadly interpreted, Kawai discloses a blended wing body aircraft (Figs. 1-3), comprising: a fuselage (12, Fig. 1} comprising a port wing (16/20) and a starboard wing (20/16) continuously coupled to a nose section of the aircraft (Fig. 1),
 a first main engine (30) housed within a first nacelle (Fig. 1 showing port jet engine 30 having a nacelle);
 a second main engine (36) housed within a second nacelle (Fig. 1 showing starboard jet engine 36 having a nacelle) adjacent to the first nacelle (Fig. 1); 
a first shield panel (24, Fig. 1) located proximate to the first nacelle laterally disposed (Fig. 1 showing port 30 having a nacelle) between the first main engine (30) and the port wing (Fig. 1), the first shield panel (24) configured to be deployed (para. [0025], ‘canted away’ vertical stabilizer 24 is used/utilized/deployed for shielding noise, claim 2) to reduce at least a portion of noise (abstract, para. [00023], [0025]) emanating from the first main engine (30); and
 a second shield panel (42, Fig. 1) located proximate ta the second nacelle (Fig. 1 showing starboard 36 having a nacelle) between the second main engine (36) and the starboard wing (Fig. 1), the second shield panel (42) configured to be deployed (para. [0025], ‘canted away’ vertical stabilizer 42 is used/utilized/deployed for shielding noise, claim 2) to reduce at least a portion of noise (abstract, para. [00023], [0025]) emanating from the second main engine (36). 
Regarding Claim 5, broadly interpreted, Kawai discloses a blended wing body aircraft (Figs. 1-3) wherein the first shield comprises an exterior surface (i.e. surface of 24 to the wing 16 side, Fig. 1) and an interior surface (i.e. surface of 24 to the engine 30 side, Fig. 1), wherein the interior surface comprises a curvature that reduces drag (i.e. aircraft surfaces are designed to reduce drag).
Regarding Claim 11, broadly interpreted, Kawai discloses an aircraft (Figs. 1-3) comprising: a fuselage (12, Fig. 1}: a first main engine (30) housed within a first nacelle (Fig. 1 showing port jet engine 30 having a nacelle); and a first shield panel (24, Fig. 1) located proximate to the first nacelle (Fig. 1) laterally disposed between the first main engine (30) and a port wing (16), the first shield panel (24) configured to be deployed (para. [0025], ‘canted away’ vertical stabilizer 24 is used/utilized/deployed for shielding noise, claim 2) to reduce at least a portion of noise (abstract, para. [00023], [0025])  emanating from the first main engine (30).
Regarding Claim 12, broadly interpreted, Kawai discloses an aircraft (Figs. 1-3), wherein the aircraft (Fig. 1) is a blended wing body aircraft (abstract, fig. 1).
Regarding Claim 13, broadly interpreted, Kawai discloses an aircraft (Figs. 1-3) further comprising: a second main engine (36) housed within a second nacelle (Fig. 1 showing starboard jet engine 36 having a nacelle); and a second shield panel (42, Fig. 1) located proximate to the second nacelle (Fig. 1 ) between the second main engine (36) and a starboard wing (starboard side, 16, Fig. 1), the second shield panel (42) configured to be deployed (para. [0025], ‘canted away’ vertical stabilizer 42 is used/utilized/deployed for shielding noise, claim 2)  to reduce at least a portion of noise (abstract, para. [00023], [0025]) emanating from the second main engine (36).
Regarding Claim 17, broadly interpreted, modified Kawai discloses an aircraft (Figs. 1-3) wherein the first shield comprises an exterior surface (i.e. surface of 24 to the wing 16 side, Fig. 1) and an interior surface (i.e. surface of 24 to the engine 30 side, Fig. 1), wherein the interior surface comprises a curvature that reduces drag (i.e. aircraft surfaces are designed to reduce drag).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20007/0023571) in view of Moore et al.  (US 8,628,040).
 Regarding Claim 6, broadly interpreted, Kawai discloses a method of operating a blended wing body aircraft (Figs. 1), the method comprising: commencing using a blended wing body aircraft including a fuselage (12, Fig. 1) comprising a port wing and a starboard wing continuously coupled to a nose section of the aircraft (Fig. 1), terminal operations (the aircraft is designed for terminal operations); deploying/using/utilizing a shield panel (24, 42) located proximate to a first nacelle (Fig. 1 showing port jet engine 30 having a nacelle) laterally disposed between a first main engine (30, Fig. 1) and the port wing (Fig. 1)(para. [0025], ‘canted away’ vertical stabilizer 24 is used/utilized/deployed for shielding noise, claim 2) to shield at least a portion of noise emanating from the first main engine (30) housed within a first nacelle of the aircraft (Fig. 1); commencing takeoff operations (i.e. the aircraft can inherently commence operations).
Kawai do not explicitly disclose, but Moore teaches deploying a shield panel and retracting a shield panel for shielding a noise emanating from an aircraft engine (82, 84-82a, 84a, Fig. 9, col. 7, lines 12-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shield panels of Kawai with the deploying and retracting shield panel taught Moore for the purpose of providing additional drag and braking during runway deceleration after touch-down (col. 7, lines 12-17).
Regarding Claim 10, broadly interpreted, modified Kawai discloses a blended wing body aircraft (Figs. 1-3) wherein the first shield comprises an exterior surface (i.e. surface of 24 to the wing 16 side, Fig. 1) and an interior surface (i.e. surface of 24 to the engine 30 side, Fig. 1), wherein the interior surface comprises a curvature that reduces drag (i.e. aircraft surfaces are designed to reduce drag).

Claims 3-4, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 20007/0023571) in view of Moore et al.  (US 8,628,040) in further view of Maenz (US2013/0320137).
Regarding Claims 3, 8, and 15, Kawai do not explicitly disclose, but Moore teaches deploying a shield panel and retracting a shield panel for shielding a noise emanating from an aircraft engine (82, 84-82a, 84a, Fig. 9, col. 7, lines 12-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shield panels of Kawai with the deploying and retracting shield panel taught Moore for the purpose of providing additional drag and braking during runway deceleration after touch-down (col. 7, lines 12-17).
Kawai and Moore are silent, but Maenz teaches  an aircraft a vertical stabilizer comprising a piston (14, Fig. 1a, 1b, Fig. 3, Fig. 6) rotatably affixed to the vertical stabilizer/shield panel and wherein the piston (14) is extended to deploy the vertical stabilizer/shield panel. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second shield panels of Kawai and Moore with pistons as taught in Maenz in order to mechanically actuate/deploy the first and second  shield panels.
Regarding Claims 4, 9, and 16, the modified Kawai  discloses Kawai an aircraft wherein the first piston or the second piston are extended using a hydraulic system (Maenz, 14, Fig. 3, para. [0039]), a pneumatic: system, or an electrical motor.  

Allowable Subject Matter
Claims 2, 7, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642